Exhibit 10.2

SECOND AMENDED AND RESTATED

COMPANY GUARANTY AGREEMENT

THIS SECOND AMENDED AND RESTATED COMPANY GUARANTY AGREEMENT dated as of
October 1, 2019 (this “Company Guaranty Agreement”), is being entered into
between FRESH DEL MONTE PRODUCE INC., an exempted company duly incorporated
under the laws of the Cayman Islands (the “Company”), and BANK OF AMERICA, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”) for each
of the Guaranteed Parties (as defined in the Credit Agreement referenced below)
and amends and restates that certain Amended and Restated Company Guaranty
Agreement dated as of April 16, 2015 among the Company in favor of the
Administrative Agent. All capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.

RECITALS:

A. Pursuant to a Second Amended and Restated Credit Agreement dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Company, certain Subsidiaries of the
Company party thereto (each a “Designated Borrower” and together with the
Company, the “Borrowers” and each a “Borrower”), the Administrative Agent, Bank
of America, N.A., as Swing Line Lender and an L/C Issuer, and the lenders now or
hereafter party thereto (the “Lenders”), which amends and restates that certain
Amended and Restated Credit Agreement dated as of April 16, 2015 (as amended,
the “2015 Agreement”), the Lenders have agreed to continue and provide to the
Borrowers a revolving credit facility with a letter of credit sublimit, swing
line facility and multi-currency sublimit and to provide for an accordion
feature that may be exercised in the form of additional revolving commitments or
incremental term loan tranches.

B. Certain additional extensions of credit may be made from time to time for the
benefit of the Loan Parties pursuant to certain Guaranteed Cash Management
Agreements and Guaranteed Hedge Agreements.

C. It is a condition precedent to the Guaranteed Parties’ obligations to make
and maintain such extensions of credit that the Company shall have executed and
delivered this Company Guaranty Agreement to the Administrative Agent as
additional credit support for the Obligations of the Designated Borrowers.

D. The Company, as the parent of the Designated Borrowers, will materially
benefit from the extensions of credit made and maintained under the Credit
Agreement and under the Guaranteed Cash Management Agreements and Guaranteed
Hedge Agreements.

In order to induce the Guaranteed Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and under the Guaranteed Hedge
Agreements, the parties hereto agree as follows:

1. Guaranty. The Company hereby unconditionally, absolutely, continually and
irrevocably guarantees to the Administrative Agent and each of the other
Guaranteed Parties the payment and performance in full of the Guaranteed
Liabilities (as defined below). For all purposes of this Company Guaranty
Agreement, “Guaranteed Liabilities” means: (a) each Designated Borrower’s prompt
payment in full, when due or declared due and at all such times, of all
Obligations and all other amounts pursuant to the terms of the Credit Agreement
(including but not limited to Credit Extensions originally made under the 2015
Agreement, as defined in the Credit Agreement), the Notes, and all other Loan
Documents heretofore, now or at any time or times hereafter owing, arising, due
or payable from any Designated



--------------------------------------------------------------------------------

Borrower to any one or more of the Guaranteed Parties, including principal,
interest, premiums and fees (including all fees and expenses of counsel that are
required to be paid or reimbursed by the Designated Borrowers thereunder
(collectively, “Attorneys’ Costs”)); (b) each Designated Borrower’s prompt, full
and faithful performance, observance and discharge of each and every agreement,
undertaking, covenant and provision to be performed, observed or discharged by
such Designated Borrower under the Credit Agreement, the Notes and all other
Loan Documents; and (c) the prompt payment in full by the Company and each
Subsidiary, when due or declared due and at all such times, of Obligations now
or hereafter arising under the Guaranteed Cash Management Agreements and
Guaranteed Hedge Agreements. The Company’s obligations to the Guaranteed Parties
under this Company Guaranty Agreement are hereinafter referred to as the
“Guarantor’s Obligations”.

The Company agrees that it is directly and primarily liable for the Guaranteed
Liabilities.

2. Payment. If any Designated Borrower or any Subsidiary shall default in
payment or performance of any of the Guaranteed Liabilities, whether principal,
interest, premium, fees (including, but not limited to, Attorneys’ Costs), or
otherwise, when and as the same shall become due, and after expiration of any
applicable grace period, whether according to the terms of the Credit Agreement,
by acceleration, or otherwise, or upon the occurrence and during the continuance
of any Event of Default under the Credit Agreement, then the Company will, upon
demand thereof by the Administrative Agent, (i) fully pay to the Administrative
Agent, for the benefit of the Guaranteed Parties, subject to any restriction on
the Guarantor’s Obligations set forth in Section 1 hereof, an amount equal to
all the Guaranteed Liabilities then due and owing or declared or deemed to be
due and owing, including for this purpose, in the event of any Event of Default
under Sections 8.01(f) and (g) of the Credit Agreement (and irrespective of the
applicability of any restriction on acceleration or other action as against any
other Loan Party or any Subsidiary under any Debtor Relief Laws), the entire
outstanding or accrued amount of all Obligations or (ii) perform such Guaranteed
Liabilities, as applicable. For purposes of this Section 2, the Company
acknowledges and agrees that “Guaranteed Liabilities” shall be deemed to include
any amount (whether principal, interest, premium, fees) which would have been
accelerated in accordance with Section 8.02 of the Credit Agreement but for the
fact that such acceleration could be unenforceable or not allowable under any
Debtor Relief Law.

3. Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Guarantor’s Obligations under this Company Guaranty Agreement
shall be absolute and unconditional irrespective of, and the Company hereby
expressly waives, to the extent permitted by law, any defense to its obligations
under this Company Guaranty Agreement, all Collateral Documents to which it is a
party and any agreement creating or perfecting rights in Cash Collateral
pursuant to Section 2.16 of the Credit Agreement by reason of:

(a) any lack of legality, validity or enforceability of the Credit Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantor’s Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);

(b) any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

(c) any acceleration of the maturity of any of the Guaranteed Liabilities or of
any other obligations or liabilities of any Person under any of the Related
Agreements;

 

2



--------------------------------------------------------------------------------

(d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities or for any other obligations or liabilities of any Person under any
of the Related Agreements;

(e) any dissolution of any Designated Borrower, the Company or any Subsidiary
Guarantor or any other Person party to a Related Agreement, or the combination
or consolidation of any Designated Borrower, the Company or any Subsidiary
Guarantor or any other Person party to a Related Agreement into or with another
entity or any transfer or disposition of any assets of any Designated Borrower,
the Company or any Subsidiary Guarantor or any other Person party to a Related
Agreement;

(f) any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any borrowings or any
credit facilities available under, the Credit Agreement, any of the Notes or any
other Loan Document or any other Related Agreement, in whole or in part;

(g) the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation the obligations arising
under any other Guarantee now or hereafter in effect);

(h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities or any of the obligations or liabilities of any
Person party to any other Related Agreement; or

(i) any other circumstance whatsoever (with or without notice to or knowledge of
the Company) which may or might in any manner or to any extent vary the risks of
the Company, or might otherwise constitute a legal or equitable defense
available to, or discharge of, a surety or a guarantor, including without
limitation any right to require or claim that resort be had to any Designated
Borrower or any other Loan Party or to any collateral in respect of the
Guaranteed Liabilities or Guarantor’s Obligations.

It is the express purpose and intent of the parties hereto that this Company
Guaranty Agreement and the Guarantor’s Obligations hereunder shall be absolute
and unconditional under any and all circumstances and shall not be discharged
except by payment as herein provided.

4. Currency and Funds of Payment. All Guarantor’s Obligations will be paid in
lawful currency of the United States and in Same Day Funds, regardless of any
law, regulation or decree now or hereafter in effect that might in any manner
affect the Guaranteed Liabilities, or the rights of any Guaranteed Party with
respect thereto as against the Designated Borrowers or the Subsidiaries, or
cause or permit to be invoked any alteration in the time, amount or manner of
payment by the Designated Borrowers or the Subsidiaries of any or all of the
Guaranteed Liabilities. If any claim arising under or related to this Company
Guaranty Agreement is reduced to a judgment denominated in a currency (the
“Judgment Currency”) other than the currencies in which the Guaranteed
Liabilities are denominated or the currencies payable hereunder (collectively
the “Obligations Currency”), the judgment shall be for the equivalent in the
Judgment Currency of the amount of the claim denominated in the Obligations
Currency included in the judgment, determined as of the date of judgment. The
equivalent of any Obligations Currency amount in any Judgment Currency shall be
calculated at the spot rate for the purchase of the Obligations Currency with
the Judgment Currency quoted by the Administrative Agent in the place of the
Administrative Agent’s

 

3



--------------------------------------------------------------------------------

choice at or about 8:00 a.m. on the date for determination specified above. The
Company shall indemnify the Administrative Agent and each Guaranteed Party and
hold the Administrative Agent and each Guaranteed Party harmless from and
against all loss or damage resulting from any change in exchange rates between
the date any claim is reduced to judgment and the date of payment thereof by the
Company or any failure of the amount of any such judgment to be calculated as
provided in this paragraph. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Company
in respect of any such sum due from it to the Administrative Agent or any other
Guaranteed Party hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent or such other Guaranteed Party, as the case may be, of any sum adjudicated
to be so due in the Judgment Currency, the Administrative Agent or such
Guaranteed Party, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Guaranteed Party from the Company in the
Agreement Currency, the Company agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Guaranteed Party, as the case may be, against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent or any other Guaranteed Party in such currency, the
Administrative Agent or such Guaranteed Party, as the case may be, agrees to
return the amount of any excess to the Company (or to any other Person who may
be entitled thereto under applicable Law).

5. Events of Default. Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, the Guarantors’ Obligations shall immediately
be and become due and payable; provided, however, that upon the occurrence of an
actual or deemed entry of an order for relief with respect to any Borrower under
the Bankruptcy Code of the United States, the Guarantors’ Obligations shall
automatically become due and payable, without further act of the Administrative
Agent or any Lender.

6. Subordination. Until this Company Guaranty Agreement is terminated in
accordance with Section 21 hereof, the Company hereby unconditionally
subordinates all present and future debts, liabilities or obligations now or
hereafter owing to the Company (a) of any Designated Borrower, to the payment in
full of the Guaranteed Liabilities, and (b) of each other Person now or
hereafter constituting a Loan Party, to the payment in full of the obligations
of such Loan Party owing to any Guaranteed Party and arising under the Loan
Documents or any Guaranteed Cash Management Agreement or any Guaranteed Hedge
Agreement. Upon request by the Administrative Agent, all amounts due under such
subordinated debts, liabilities, or obligations shall, upon the occurrence and
during the continuance of an Event of Default, be collected and paid over
forthwith to the Administrative Agent for the benefit of the Guaranteed Parties
on account of the Guaranteed Liabilities, the Guarantor’s Obligations, or such
other obligations, as applicable, and, after such request and pending such
payment, shall be held by the Company as agent and bailee of the Guaranteed
Parties separate and apart from all other funds, property and accounts of the
Company.

7. Suits. The Company from time to time shall pay to the Administrative Agent
for the benefit of the Guaranteed Parties, on demand, at the Administrative
Agent’s Office or such other address as the Administrative Agent shall give
notice of to the Company, the Guarantor’s Obligations as they become or are
declared due, and in the event such payment is not made forthwith, the
Administrative Agent

 

4



--------------------------------------------------------------------------------

may proceed to suit against the Company. At the Administrative Agent’s election,
one or more and successive or concurrent suits may be brought hereon by the
Administrative Agent against the Company, whether or not suit has been commenced
against the Company, any Designated Borrower, any Subsidiary Guarantor, or any
other Person and whether or not the Guaranteed Parties have taken or failed to
take any other action to collect all or any portion of the Guaranteed
Liabilities or have taken or failed to take any actions against any collateral
securing payment or performance of all or any portion of the Guaranteed
Liabilities, and irrespective of any event, occurrence, or condition described
in Section 3 hereof, to the extent permitted by Law.

8. Set-Off and Waiver. To the extent permitted by Law, the Company waives any
right to assert against any Guaranteed Party as a defense, counterclaim,
set-off, recoupment or cross claim in respect of the Guarantor’s Obligations,
any defense (legal or equitable) or other claim which the Company may now or at
any time hereafter have against any other Borrower or any or all of the
Guaranteed Parties without waiving any additional defenses, set-offs,
counterclaims or other claims otherwise available to the Company.

9. Waiver of Notice; Subrogation.

(a) The Company hereby waives to the extent permitted by Law notice of the
following events or occurrences: (i) acceptance of this Company Guaranty
Agreement; (ii) the Lenders’ heretofore, now or from time to time hereafter
making Loans and issuing Letters of Credit and otherwise loaning monies or
giving or extending credit to or for the benefit of any Designated Borrower, or
otherwise entering into arrangements with any Designated Borrower giving rise to
Guaranteed Liabilities, whether pursuant to the Credit Agreement or the Notes or
any other Loan Document or Related Agreement or any amendments, modifications,
or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3
hereof. The Company agrees that each Guaranteed Party may heretofore, now or at
any time hereafter do any or all of the foregoing in such manner, upon such
terms and at such times as each Guaranteed Party, in its sole and absolute
discretion, deems advisable, without in any way or respect impairing, affecting,
reducing or releasing the Company from the Guarantor’s Obligations, and the
Company hereby consents to each and all of the foregoing events or occurrences.

(b) The Company hereby agrees that payment or performance by the Company of the
Guarantor’s Obligations under this Company Guaranty Agreement may be enforced by
the Administrative Agent on behalf of the Guaranteed Parties upon demand by the
Administrative Agent to the Company without the Administrative Agent being
required, the Company expressly waiving to the extent permitted by law any right
it may have to require the Administrative Agent, to (i) prosecute collection or
seek to enforce or resort to any remedies against any Designated Borrower, any
Subsidiary Guarantor or any other guarantor of the Guaranteed Liabilities, or
(ii) seek to enforce or resort to any remedies with respect to any security
interests, Liens or encumbrances granted to the Administrative Agent or any
Lender or other party to a Related Agreement by any Designated Borrower, any
Subsidiary Guarantor or any other Person on account of the Guaranteed
Liabilities or any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED
AND AGREED TO BY THE COMPANY THAT DEMAND UNDER THIS COMPANY GUARANTY AGREEMENT
MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY
THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT
OCCURS AND IS CONTINUING UNDER THE CREDIT AGREEMENT.

 

5



--------------------------------------------------------------------------------

(c) The Company further agrees with respect to this Company Guaranty Agreement
that it shall have no right of subrogation, reimbursement, contribution or
indemnity, nor any right of recourse to security for the Guaranteed Liabilities
unless and until 93 days immediately following the Facility Termination Date
shall have elapsed without the filing or commencement, by or against any
Designated Borrower, of any state or federal action, suit, petition or
proceeding seeking any reorganization, liquidation or other relief or
arrangement in respect of creditors of, or the appointment of a receiver,
liquidator, trustee or conservator in respect to, such Designated Borrower or
its assets. If an amount shall be paid to the Company on account of such rights
at any time prior to termination of this Company Guaranty Agreement in
accordance with the provisions of Section 21 hereof, such amount shall be held
in trust for the benefit of the Guaranteed Parties and shall forthwith be paid
to the Administrative Agent, for the benefit of the Guaranteed Parties, to be
credited and applied to any Guarantor’s Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or otherwise as
the Guaranteed Parties may elect. The agreements in this subsection shall
survive repayment of all of the Guarantor’s Obligations, the termination or
expiration of this Company Guaranty Agreement in any manner, including but not
limited to termination in accordance with Section 21 hereof, and occurrence of
the Facility Termination Date.

10. Effectiveness; Enforceability. This Company Guaranty Agreement shall be
effective as of the date first above written and shall continue in full force
and effect until termination in accordance with Section 21 hereof. Any claim or
claims that the Guaranteed Parties may at any time hereafter have against the
Company under this Company Guaranty Agreement may be asserted by the
Administrative Agent on behalf of the Guaranteed Parties by written notice
directed to the Company in accordance with Section 23 hereof.

11. Representations and Warranties. The Company warrants and represents to the
Administrative Agent, for the benefit of the Guaranteed Parties, that (a) it has
all requisite corporate or other organizational power and authority to execute,
deliver and perform its obligations under this Company Guaranty Agreement;
(b) this Company Guaranty Agreement has been duly executed and delivered on
behalf of the Company by its duly authorized representatives; (c) this Company
Guaranty Agreement is legal, valid, binding and enforceable against the Company
in accordance with its terms except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, Debtor Relief Laws or
similar Laws affecting the enforcement of creditors’ rights generally and by
general equitable principles; and (d) the Company’s execution, delivery and
performance of this Company Guaranty Agreement has been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(i) contravene the terms of any of the Company’s Organization Documents,
(ii) constitute a breach of any agreement or instrument to which the Company is
a party, or (iii) constitute a breach of any Law to which it or its property or
operations is subject.

12. Expenses. The Company agrees to be liable for the payment of all reasonable
and documented out-of-pocket fees and expenses, including Attorneys’ Costs,
incurred by any Guaranteed Party in connection with the enforcement of this
Company Guaranty Agreement, whether or not suit be brought. Without limitation
of any other obligations of the Company or remedies of the Administrative Agent
or any Guaranteed Party under this Company Guaranty Agreement, the Company
shall, to the fullest extent permitted by Law, indemnify, defend and save and
hold harmless the Administrative Agent and each Guaranteed Party from and
against, and shall pay on demand, any and all damages, losses, liabilities and
expenses (including Attorneys’ Costs) that may be suffered or incurred by the
Administrative Agent or such Guaranteed Party in connection with or as a result
of any failure of any Guaranteed Liabilities to be the legal, valid and binding
obligations of any Borrower or any applicable Loan Party or Subsidiary
enforceable against such Borrower or such applicable Loan Party or Subsidiary in
accordance with their terms. The obligations of the Company under this paragraph
shall survive the payment in full of the Guarantors’ Obligations and termination
of this Company Guaranty Agreement.

 

6



--------------------------------------------------------------------------------

13. Reinstatement. The Company agrees that this Company Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Guaranteed Party in respect of any Guaranteed
Liabilities is rescinded or must be restored for any reason, or is repaid by any
Guaranteed Party in whole or in part in good faith settlement of any pending or
threatened avoidance claim.

14. Attorney-in-Fact. To the extent permitted by law, the Company hereby
appoints the Administrative Agent, for the benefit of the Guaranteed Parties, as
the Company’s attorney-in-fact for the purposes of carrying out the provisions
of this Company Guaranty Agreement and taking any action and executing any
instrument which the Administrative Agent may reasonably deem necessary or
advisable to accomplish the purposes hereof, which appointment is coupled with
an interest and is irrevocable; provided that the Administrative Agent shall
have and may exercise rights under this power of attorney only upon the
occurrence and during the continuance of an Event of Default.

15. Reliance. The Company represents and warrants to the Administrative Agent,
for the benefit of the Guaranteed Parties, that: (a) the Company has adequate
means to obtain on a continuing basis (i) from the Designated Borrowers and the
Subsidiaries, information concerning the Designated Borrowers and the
Subsidiaries and their respective financial condition and affairs and (ii) from
other reliable sources, such other information as it deems material in deciding
to provide this Company Guaranty Agreement (“Other Information”), and has full
and complete access to the Designated Borrowers’ and Subsidiaries’ books and
records and to such Other Information; (b) the Company is not relying on any
Guaranteed Party or its or their employees, directors, agents or other
representatives or Affiliates, to provide any such information described in
clause (a), now or in the future; (c) the Company has been furnished with and
reviewed the terms of the Credit Agreement and such other Loan Documents and
Related Agreements as it has requested, is executing this Company Guaranty
Agreement freely and deliberately, and understands the obligations and financial
risk undertaken by providing this Company Guaranty Agreement; (d) the Company
has relied solely on the Company’s own independent investigation, appraisal and
analysis of each Designated Borrower and each Subsidiary, such Designated
Borrower’s and such Subsidiary’s financial condition and affairs, the Other
Information, and such other matters as it deems material in deciding to provide
this Company Guaranty Agreement and is fully aware of the same; and (e) the
Company has not depended or relied on any Guaranteed Party or its or their
employees, directors, agents or other representatives or Affiliates, for any
information whatsoever concerning any Designated Borrower or any Subsidiary or
any Designated Borrower’s or any Subsidiary’s financial condition and affairs or
any other matters material to the Company’s decision to provide this Company
Guaranty Agreement, or for any counseling, guidance, or special consideration or
any promise therefor with respect to such decision. The Company agrees that no
Guaranteed Party has any duty or responsibility whatsoever, now or in the
future, to provide to the Company any information concerning any Designated
Borrower or any Subsidiary or any Designated Borrower’s or any Subsidiary’s
financial condition and affairs, or any Other Information, other than as
expressly provided herein or in the Credit Agreement or any other Loan Document,
and that, if the Company receives any such information from any Guaranteed Party
or its or their employees, directors, agents or other representatives or
Affiliates, the Company will independently verify the information and will not
rely on any Guaranteed Party or its or their employees, directors, agents or
other representatives or Affiliates, with respect to such information.

16. Rules of Interpretation. The rules of interpretation contained in
Section 1.02 of the Credit Agreement shall be applicable to this Company
Guaranty Agreement and are hereby incorporated by reference. All representations
and warranties contained herein shall survive the delivery of documents and any
extension of credit referred to herein or guaranteed hereby.

 

7



--------------------------------------------------------------------------------

17. Entire Agreement. This Company Guaranty Agreement, together with the Credit
Agreement and other Loan Documents, constitutes and expresses the entire
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior negotiations, agreements, understandings,
inducements, commitments or conditions, express or implied, oral or written,
except as herein contained. The express terms hereof control and supersede any
course of performance or usage of the trade inconsistent with any of the terms
hereof. Except as provided in Section 21, neither this Company Guaranty
Agreement nor any portion or provision hereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than as provided in the Credit Agreement.

18. Binding Agreement; Assignment. This Company Guaranty Agreement and the
terms, covenants and conditions hereof, shall be binding upon and inure to the
benefit of the parties hereto, and to their respective heirs, legal
representatives, successors and assigns; provided, however, that the Company
shall not be permitted to assign any of its rights, powers, duties or
obligations under this Company Guaranty Agreement or any other interest herein
except as expressly permitted herein or in the Credit Agreement. Without
limiting the generality of the foregoing sentence of this Section 18, any Lender
may assign to one or more Persons, or grant to one or more Persons
participations in or to, all or any part of its rights and obligations under the
Credit Agreement (to the extent permitted by the Credit Agreement); and to the
extent of any such assignment or participation such other Person shall, to the
fullest extent permitted by law, thereupon become vested with all the benefits
in respect thereof granted to such Lender herein or otherwise, subject however,
to the provisions of the Credit Agreement, including Article IX thereof
(concerning the Administrative Agent) and Section 10.06 thereof concerning
assignments and participations. All references herein to the Administrative
Agent shall include any successor thereof.

19. Severability. The provisions of this Company Guaranty Agreement are
independent of and separable from each other. If any provision of this Company
Guaranty Agreement is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Company Guaranty Agreement shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

20. Counterparts. This Company Guaranty Agreement may be executed in any number
of counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Company Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Company. Without limiting the foregoing provisions of this Section 20, the
provisions of Section 10.10 of the Credit Agreement shall be applicable to this
Company Guaranty Agreement.

21. Termination. Subject to reinstatement pursuant to Section 13 hereof, this
Company Guaranty Agreement, and all of the Guarantor’s Obligations hereunder
(excluding those obligations relating to Guaranteed Liabilities that expressly
survive such termination) shall terminate on the Facility Termination Date.

22. Remedies Cumulative; Late Payments. All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Guaranteed Party provided by Law or under the Credit
Agreement, the other Loan Documents or other applicable agreements or
instruments. The making of the Loans and other credit extensions pursuant to the
Credit Agreement and other Related Agreements shall be conclusively presumed to
have been made or extended, respectively, in reliance upon the Company’s
guaranty of the Guaranteed Liabilities pursuant to the terms hereof. Any amounts
not paid when due under this Company Guaranty Agreement shall bear interest at
the Default Rate.

 

8



--------------------------------------------------------------------------------

23. Notices. Any notice required or permitted hereunder shall be given, (a) with
respect to the Company, at the address of the Borrowing Agent indicated in
Schedule 10.02 of the Credit Agreement and (b) with respect to the
Administrative Agent or any Guaranteed Party, at the Administrative Agent’s
address indicated in Schedule 10.02 of the Credit Agreement. All such addresses
may be modified, and all such notices shall be given and shall be effective, as
provided in Section 10.02 of the Credit Agreement for the giving and
effectiveness of notices and modifications of addresses thereunder.

24. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS COMPANY GUARANTY AGREEMENT, THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS COMPANY GUARANTY
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENTS, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS COMPANY GUARANTY
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS COMPANY GUARANTY AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND THE
COMPANY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. THE COMPANY
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS COMPANY GUARANTY
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS COMPANY GUARANTY AGREEMENT OR ANY
OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

9



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS COMPANY GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. THE COMPANY HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. THE COMPANY IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 23. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF THE COMPANY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY APPLICABLE LAW.

25. Waiver of Jury Trial. THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
COMPANY GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). THE COMPANY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS COMPANY GUARANTY
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

26. Guaranteed Cash Management Agreements and Guaranteed Hedging Agreements. No
Guaranteed Party (other than the Administrative Agent) that obtains the benefit
of this Company Guaranty Agreement shall have any right to notice of any action
or to consent to, direct or object to any action hereunder (including the
release, impairment or modification of the Guarantor’s Obligations or security
therefor) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Company Guaranty Agreement to the contrary, the Administrative
Agent shall only be required to verify the payment of, or that other
satisfactory arrangement have been made with respect to, the Guaranteed
Liabilities arising under Guaranteed Cash Management Agreements and Guaranteed
Hedge Agreements to the extent the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as it
may request, from the applicable Cash Management Bank or Hedge Bank. Each
Guaranteed Party not a party to the Credit Agreement that obtains the benefit of
this Company Guaranty Agreement shall be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
the Credit Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Guaranteed Party, the Administrative Agent and each of its Related
Parties shall be entitled to all the rights, benefits and immunities conferred
under Article IX of the Credit Agreement.

[Signature pages follow.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Company Guaranty Agreement as of the day and year first written above.

 

COMPANY: FRESH DEL MONTE PRODUCE INC., an exempted company duly incorporated
under the laws of the Cayman Islands By:  

/s/ Eduardo Bezerra

Typed Name:   Eduardo Bezerra Typed Title:   Attorney-In-Fact, Senior Vice
President and Chief Financial Officer

SECOND AMENDED AND RESTATED COMPANY GUARANTY AGREEMENT

(Fresh Del Monte Produce Inc.)

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Liliana Claar

Typed Name:

 

Liliana Claar

Typed Title:

 

Vice President

SECOND AMENDED AND RESTATED COMPANY GUARANTY AGREEMENT

(Fresh Del Monte Produce Inc.)

Signature Page